               Case 1:21-cv-04781-LJL Document 9 Filed 07/15/21 Page 1 of 1


                                                                                  William S. Gyves
                                                                                  Kelley Drye & Warren LLP
                                                                                  3 World Trade Center
                                                                                  175 Greenwich Street
                                                                                  New York, NY 10007

                                                                                  Tel: (212) 808-7640
                                                                                  Cell: (917) 929-7272
                                                                                  wgyves@kelleydrye.com


                                                       July 15, 2021
By ECF
Honorable Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:     Brown v. P.C. Richard & Son, LLC
                       No. 1:21-cv-04781-LJL

Dear Judge Liman:

       We represent defendant P.C. Richard & Son, LLC (“P.C. Richard”) in the referenced matter.
With the consent of plaintiff’s counsel, we write to respectfully request a further extension to August 23,
2021 of the deadline by which P.C. Richard must answer, move or otherwise respond to the Complaint.
We request this extension to facilitate ongoing settlement discussions.

         In support of this request, we state that: (1) the original deadline to respond was June 24, 2021;
(2) this is the second request for an extension of this deadline (Dkt. 6); (3) the Court granted the
previous request to extend this deadline to July 23, 2021 (Dkt. 7); (4) plaintiff’s counsel has consented
to the extension requested herein; and (5) the parties’ next scheduled appearance before the Court is the
Initial Pretrial Conference on August 3, 2021, at 11:00 a.m. (Dkt. 8). We respectfully submit that good
cause exists for a further extension of this deadline, which will afford the parties sufficient time to fully
explore settlement without incurring potentially unnecessary litigation expense.

       In light of the above, we respectfully request that the Court extend to August 23, 2021 P.C.
Richard’s time to respond to the Complaint.

                                                                       Respectfully submitted,

                                                                       /s/ William S. Gyves

                                                                       William S. Gyves

cc:    All counsel of record (via ECF)
